DETAILED ACTION
In response to communications filed 30 April 2019, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 1, Williamson et al. (US 5,873,093) and Berger et al. (US 7,877,421 B2) are the closest prior art on record, and teach features of claim 1 as shown in the instant rejection of claim 20, below. Claim 1 further recites
generating a first instance of a metastructure schema object datatype based on the first database table representation . . . wherein generating the first instance of the metastructure schema object datatype comprises:
assigning the first identifier of the first database table to the first data member of the first instance;
determining that the first identifier is associated with a database table;
assigning a type identifier to the second data member of the first instance indicating that the first instance represents a database table;

generating a second instance of the metastructure schema object datatype based on the first column representation, wherein generating the second instance of the metastructure schema object datatype comprises:
assigning the second identifier of the first column to the first data member of the second instance;
determining that the second identifier is associated with a column of a database table;


Although Williamson in view of Berger teach generating one or more instances of a metastructure schema object datatype (see the rejection of claim 20, below), William as modified does not teach wherein the first and second instances are based on a table and column representation, respectively, and the corresponding processing for generating the first and second instance. These limitations, when considered in combination with the additional features of claim 1, amount to allowable subject matter. Claims 2-17 are likewise allowable based on their dependency to claim 1.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 18, Bernstein et al. (US 2007/0038651 A1); Williamson et al. (US 5,873,093); and Berger et al. (US 7,877,421 B2) are the closest prior art on record. Bernstein teaches receiving a “first data model” and a “second data model” in paragraph [0256], by “a mapping 610 that generates a mapping between a first model expressed in a first metamodel and a second model expressed in a second metamodel.” Bernstein in view of Williamson and Berger further teach “a set of schema objects”; see Williamson 8:37-48 and 15:27-41 and Berger 14:21-30. However, the art on record does not teach 
a set of relationship objects corresponding to the one or more relationships in the first data model, wherein a given relationship object comprises a relationship object identifier, a first schema object identifier, and a second schema object identifier;
a second set of relationship objects corresponding to the one or more second relationships in the second data model, wherein a given second relationship object 
receiving one or more mappings between the first data model and the second data model; and
generating a data schema alignment for the first data model and the second data model, the data schema alignment comprising: a set of alignment mappings based on the one or more received mappings, wherein a given alignment mapping comprises identifiers for one or more schema objects from the first data model and an identifier for a schema object in the second data model.

These limitations, when considered in combination with the additional features of claim 18, amount to allowable subject matter. Claim 19 is likewise allowable based on its dependency to claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 recites
receiving a first data model comprising one or more structural components and one or more relationships between structural components;
generating a first data schema for the first data model, the first data schema comprising: a set of schema objects corresponding to the one or more structural components of the first data model, wherein a given schema object comprises a schema object identifier and a structural component identifier; and a set of relationship objects corresponding to the one or more relationships in the first data model, wherein a given relationship object comprises a relationship object identifier, a first schema object identifier, and a second schema object identifier;
receiving a second data model comprising one or more second structural components and one or more second relationships between second structural components;
generating a second data schema for the second data model, the second data schema comprising: a second set of schema objects corresponding to the one or more 
receiving one or more mappings between the first data model and the second data model; and
generating a data schema alignment for the first data model and the second data model, the data schema alignment comprising: a set of alignment mappings based on the one or more received mappings, wherein a given alignment mapping comprises identifiers for one or more schema objects from the first data model and an identifier for a schema object in the second data model.

These limitations, under their broadest reasonable interpretations, fall within the “Mental Processes” grouping of abstract ideas. Receiving a first (second) data model and generating a first (second) data schema, as recited, can be performed in the human mind and/or with pen and paper using observations or evaluations. Likewise, receiving one or more mappings and generating a data schema alignment, as recited, can also be performed in the human mind. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 18-19 do not include any additional features do not fall within the “Mental Processes” grouping of abstract ideas. Considering the limitations of claims 18-19 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Similarly, claims 18-19 also not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore claims 18-19 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 5,873,093) in view of Berger et al. (US 7,877,421 B2).

Regarding claim 20, Williamson teaches a method,
implemented by one or more computing devices comprising at least one hardware processor and one or more tangible memories coupled to the at least one hardware processor, for generating a metadata representation of a first data model (see Williamson 5:24-44),
the method comprising:
receiving a source representation of the first data model, wherein the source representation comprises a representation of one or more structural components of the first data model, respectively having identifiers (see Williamson 5:45-55, “model to map a data source,” where the “structure of a database” are structural components and 8:37-49 teaches identifiers such as “Department Id” and “Product Id”);
generating a one or more instances of a metastructure schema object datatype based on the one or more structural components of the source representation (see Williamson 15:27-41, “objects are fetched and populated with data from a data source”),

wherein generating a given instance of the metastructure schema object datatype for a given structural component comprises: assigning a first identifier of the given structural component to the first data member of the given instance (see Williamson 8:37-48 and 15:27-41, “bind a column’s data values to a property”); and
storing the one or more instances of the metastructure schema object datatype in association (see Williamson 16:40-54, the one or more instances are stored in association so that “an object's associated model entity is examined to identify the DBMS table(s) and column(s) modified by the object”).
Williamson does not explicitly teach
the one or more structural components of the first data model, respectively having types;
the second data member representing a structural component type for a structural component represented by an instance of the metastructure schema object datatype; and
wherein generating the given instance of the metastructure schema object datatype for the given structural component comprises: determining a first type associated with the given structural component; and assigning the first type to the second data member of the given instance.
However, Berger teaches

the second data member representing a structural component type for a structural component represented by an instance of the metastructure schema object datatype (see Berger 14:60-67, “target of properties . . . map into fundamental types”); and
wherein generating the given instance of the metastructure schema object datatype for the given structural component comprises: determining a first type associated with the given structural component; and assigning the first type to the second data member of the given instance (see Berger 14:60-67, “target of P1 may be an integer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine structural components having types  and generating an instance of an object, as taught by Berger, with the techniques taught by Williamson, because “By mapping the source and target RDBS into a common ontology model, the present invention derives interrelationships among their tables and fields, and uses the interrelationships to determine a suitable SQL query for transforming databases conforming with the source RDBS into databases conforming with the target RDBS” (see Berger 13: 24-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159